DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The following is a non-Final Action in response to the communication received on 12/02/2020. Currently, claims 1-10, 12, 14, 16-19, 22 and 27-29 are pending in this application.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C.112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C.112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

●	Claims 1-10, 12, 14, 16-19, 22 and 27-29 are rejected under 35 U.S.C.112(a) or 35 U.S.C.112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Each of the current claims recites a housing that includes “a prop portion”. However, the original disclosure does not have written description regarding a housing that includes just a prop portion. In contrast, the disclosure appears to requires a housing that includes a prop.  
manually carryable housing that includes a prop portion configured to simulate an appearance of an object encountered in firefighting activity.
	Claim 16 recites that the object comprises a machinery; whereas  claim 17 recites that the object comprises an engine, a generator or a stove. However, the original disclosure does not have written description regarding a manually carryable housing that includes a prop portion configured to simulate a machinery, an engine, a generator, or a stove.  
Note that, when an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a), or first paragraph (pre-AIA ), a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure (see MPEP 2163.06).
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-10, 12, 14, 16-19, 22 and 27-29 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


	In addition, the following informalities have been observed regarding the dependent claims:   
Each of claims 16 and 17 requires a manually carryable housing, which includes a prop portion configured to simulate an appearance of an object encountered in firefighting activity (e.g. see claim 1). Accordingly, it is unclear how a machinery, as recited according to claim 16, is considered to represent an object that is incorporated into a manually carryable housing.    
Similarly, it is unclear how an engine or a generator, as recited per claim 17, is considered to represent an object that is incorporated into a manually carryable housing.    	
	Claim 28 is dependent on claim 1; and the claim recites, “wherein the sensor is configured to detect a simulated extinguishant directed at or applied to the housing”.
	However, it is unclear how the above limitation is achieved when the senor, per claim 1, is configured to detect just an actual extinguishant. 
It is worth noting that the sensor, per claim 1, is not necessarily configured to detect both (i) simulated extinguishant and (ii) actual extinguishant. Instead, it is configured to detect at least one of a simulated extinguishant or an actual  extinguishant (e.g. see claim 1, “a sensor coupled to said housing and configured to detect at least one of a simulated or an actual extinguishant directed at or applied to the housing”). 
e.g. the limitation of each of claims 28 and 29 appears to be redundant).   
5.	The following is a quotation of 35 U.S.C.112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C.112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

●	Claims 6, 28 and 29 are rejected under 35 U.S.C.112(d) or pre-AIA  35 U.S.C.112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 	
	Claim 6 is dependent on claim 2; and claim 6 recites, “wherein the sensor is configured to detect a simulated or an actual extinguishant that is applied to said housing externally of said interior compartment”
	However, according to claim 1, it is merely optional to apply the extinguishant to the housing. For instance, claim 1 involves an option that requires the extinguishant to be merely directed to the housing. Accordingly, claim 6 fails to further limit claim 2 since it is referring to an option that claim 2 (or claim 1) does not necessarily require.  
	Claim 28 is dependent on claim 1; and the claim recites, “wherein the sensor is configured to detect a simulated extinguishant directed at or applied to the housing”.


does not add 
a further structural and/or functional limitation(s) to the system of claim 1. Instead, it is merely repeating the same optional limitation recited per claim 1; such as detecting a simulated extinguishant  (claim 1 already recites, “a sensor coupled to said housing and configured to detect at least one of a simulated or an actual extinguishant directed at or applied to the housing”).  
	Furthermore, given the alternative limitations recited per claim 1 (“at least one of a simulated or an actual extinguishant”), claim 28 still fails to further limit claim 1 since it is referring to a limitation that claim 1 does not necessarily require. Particularly, claim 8 does not add a further limitation(s) to claim 1 when the sensor, per claim 1, is configured to detect just an actual extinguishant. In this regard, claim 28 is attempting to exclude a limitation from claim 1 (i.e. claim 28 is excluding the limitation of claim 1, which requires a sensor configured to detect an actual extinguishant).
It is worth noting that claim 29 also suffers from the shortcomings discussed above.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.






35 USC §112(f), or pre AIA  35 USC §112, sixth paragraph
6.	The following is a quotation of 35 U.S.C.112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C.112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
●	Claims 1-10, 12, 14, 16-19, 22 and 27-29 invoke 35 U.S.C.112(f) or pre AIA  35 U.S.C.112, sixth paragraph for the following reasons. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder without reciting sufficient structure . Particularly, the generic placeholder is not preceded by a structural modifier. Such claim limitations are:  “prop portion”, “smoke machine”, “sensor”, and “controller”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C.112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-6, 8-10, 12, 14, 16-19, 22, 28 and 29 are rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in view of Joynt 5,447,437.  
Regarding claim 1, Darois teaches the following claimed limitation: a manually carryable training simulator comprising: a housing (FIG 2, labels ‘20’: e.g. a system for training firefighting, wherein the system comprises various components, including a flame generating unit, label ‘20’. Accordingly, the flame generating unit represents the housing); a sensor coupled to said housing and configured to detect at least one of a simulated or an actual extinguishant directed at or applied to the housing (see FIG 1/FIG 3, label ‘41’; e.g. one or more sensors—label ‘41’—are implemented on the flame generating unit, which is the housing; and wherein the sensors detect an actual or a simulated extinguishant directed at or applied to the housing); and a controller operatively coupled to the sensor (see FIG 3, label ‘40’; also [0039]: e.g. a control unit—see FIG 3 label ‘40’—is operatively coupled to the sensor. The control unit represents the controller). 
Darois does not explicitly teach that the housing includes a prop portion configured to simulate or evoke an appearance of an object encountered in firefighting activity.
However, Joynt discloses a firefighting training system (col.2, lines 30-45), wherein the system implements a housing that includes a prop portion configured to simulate or evoke an appearance of an object encountered in firefighting activity (col.5, lines 50-65; col.6, lines 17-56). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Joynt; for example, by incorporating one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical motor/generator, etc., and wherein each of these mockup structures—i.e. prop—is interchangeably mountable on the housing; such as a grid arrangement that allows each prop to be interchangeably mounted on the flame generating unit (i.e. the housing), in order to provide a more enhanced simulation scenario to the trainee regarding a household/industrial item being on fire (e.g. a wastebasket), so that the trainee would have a more realistic training experience that improves his/her skills more effectively (e.g. the ability to easily identify the proper extinguishing agent to be used based on the type of item, etc.).
Darois does not explicitly describe a component designated as a smoke machine, Darois already implements a flame manifold (FIG 2/FIG 3, label ‘8’) that is operatively coupled to the control unit (FIG 2 label ‘40’) and to the housing (see FIG 2 or FIG 3 label ‘20’). 
The flame manifold is expected to generate smoke—besides flame—when simulating Class A fire ([0033], [0043]) since Class A fire encompasses a fire that produces smoke besides flame; such as a fire that results from burning wood, etc. (see, “FIRE AND FIRE EXTINGUISHMENT”).  
It is further worth noting that Darois already suggests the use of different types of fuels, including multiple fuel sources, to simulate different types of fire; and wherein the attributes of fire may be controlled—in conjunction with the controller—using mechanical, electrical and electromechanical devices ([0031], [0033], [0043]).  
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Darois’s system; for example, by incorporating—based on the type of scenario being simulated—a fuel that generates smoke (e.g. a fuel that has some impurities, etc.), in order to allow the system to more accurately simulate objects that normally generate smoke when burning (e.g. wood, clothes, wastebasket, etc.), so that the trainee would be provided with one or more additional training scenarios that further advance his/her skills in handling different types of fires.  
Regarding claim 2,  Darois in view of Joynt teaches the claimed limitations as discussed above. 
Darois further teaches, wherein said housing includes a housing portion defining an interior compartment, and wherein said smoke machine is positioned in said interior compartment (FIG 1, label ‘8’: e.g. the flame manifold, which represents the smoke machine, is already positioned in the interior compartment of the housing). 
	Regarding claim 3, Darois in views of Joynt teaches the claimed limitations as discussed above. 
The limitation, “wherein prop portion is positioned on top of said housing portion”, is already addressed according to the modification discussed with respect to claim 1.   (e.g. see the modification applied to claim 1. Particularly, a grid arrangement is incorporated that allows each prop to be interchangeably mounted on the flame generating unit—i.e. the housing—in order to provide a more enhanced simulation scenario to the trainee regarding a household/industrial item being on fire, so that the trainee would have a more realistic training experience that improves his/her skills more effectively).
Regarding claim 4, Darois in views of Joynt teaches the claimed limitations as discussed above. 
The limitation, “wherein the prop portion is removably coupled to the housing portion”, is also addressed according to the modification discussed per claim 1 (e.g. see the modification applied to claim 1. Particularly, the grid arrangement incorporated above allows each prop to be interchangeably mounted on the flame generating unit. Accordingly, such arrangement for interchangeably mounting the props implies that the prop portion is removably coupled to the housing portion so that the props can be interchanged when simulating various scenarios).

Darois in views of Joynt teaches the claimed limitations as discussed above. Darois further teaches: 
Regarding claim 5, wherein the training simulator is configured such that the smoke emitted by the smoke machine is emitted externally of the interior compartment (FIG 3, label ‘74’: e.g. given the modification applied per claim 1, the flame manifold, which is functioning as a smoke machine, emits smoke externally of the interior compartment of the housing).
	Regarding claim 6, wherein the sensor is configured to detect a simulated or an actual extinguishant that is applied to said housing externally of said interior compartment ([0061] to [0064]: e.g. the trainee applies fire extinguishing agent towards the base of the fire where the sensors are positioned, which implies that the extinguishant is applied externally of the interior compartment of the housing; and wherein the sensors detect whether the trainee is applying the suppressant properly. Note that the signals that the sensors detect from the extinguisher hose represent the simulated extinguishant).  
Regarding claim 8, Darois in views of Joynt teaches the claimed limitations as discussed above.
The limitation, “wherein when the simulator is configured such that when the smoke machine emits smoke, the housing and the emitted smoke cooperate to simulate that the object is a source of fire”, is already addressed according to the modification discussed with respect to claim 1 (e.g. see the modification applied to claim 1. The modification allows a prop to be mounted on the housing via a grid arrangement, in order to provide a more enhanced simulation scenario to the trainee regarding a household/industrial item being on fire, which also implies that the items is a source of fire, so that the trainee would have a more realistic training experience that improves his/her skills more effectively).
Darois in views of Joynt teaches the claimed limitations as discussed above. Darois further teaches:
Regarding claim 9, wherein the controller is configured to automatically vary emissions of the smoke machine in response to an output of the sensor ([0063] to [0065]: e.g. the control unit, which corresponds to the controller, automatically varies the smoke being emitted since it is controlling the output of the flame manifold),
Regarding claim 10, wherein the simulator further comprises a display panel configured to visually display flames, and wherein said display panel is positioned adjacent to said housing such that a visual display of the flames on the display is positioned to appear to emanate from said housing ([0046]; [0047]: e.g. the flame generating unit also generates a simulated fire via a special effect; wherein the flame generating unit in connection with a display device produces a simulated fire. Accordingly, the above suggests the implementation of a display panel configured to visually display flames; and wherein the display panel is positioned adjacent to the flame generating unit, i.e. the housing, such that a visual display of the flames on the display is positioned to appear to emanate from the housing), 
Regarding claim 12, wherein smoke emitted by the smoke machine is detectable by a trainee positioned externally of said housing who is positioned to apply the simulated or actual extinguishant at or to the housing (FIG 3, labels ‘70’ and ‘74’: e.g. during the simulation of Class A fire, the smoke being emitted by the flame generating unit, which is functioning as the smoke machine, is detectable by a trainee positioned externally of the housing who is positioned to apply the simulated or actual extinguishant at or to the housing).
Darois in views of Joynt teaches the claimed limitations as discussed above. Darois further teaches:
Regarding claim 14, wherein the sensor is configured to detect at least one of an audible signal, electromagnetic signal, ultrasonic signal, pressure signal, heat signal, particle signal, fluid signal, gas vapor signal, or a fire blanket ([0039], [0040], [0061]: e.g. the sensor is already configured to detect at least one of an electromagnetic signal, an ultrasound signal, etc.).
Regarding claims 16 and 17, Darois in views of Joynt teaches the claimed limitations as discussed above.
The limitations, “wherein the object comprises at least one of a device, machinery, hardware, furniture, container, or enclosure” (per claim 16), and “wherein the object comprises at least one of a motor, engine, pump, generator, stove, storage drum, box, can, trashcan, or stove pot” (per claim 17), are already addressed according to the modification discussed with respect to claim 1 (see the modification applied to claim 1. Particularly, the modification incorporates one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical motor/generator, etc., and wherein each of these mockup structures—i.e. a prop—is interchangeably mountable on the housing, in order to provide a more enhanced simulation scenario to the trainee regarding a household/industrial item being on fire. Accordingly, the prop already includes at least one of machinery or hardware, per claim 16; and at least one of motor, or generator, per claim 17). 
Regarding claim 18, Darois teaches the following claimed limitations: a training simulator comprising: a housing (FIG 2, labels ‘20’: e.g. a system for training firefighting, wherein the system comprises various components, including a flame generating unit, label ‘20’. Accordingly, the flame generating unit represents the housing); a sensor coupled to said housing and configured to detect a simulated or an actual extinguishant directed at or applied to the housing ((see FIG 1/FIG 3, label ‘41’; [0061]: e.g. one or more sensors—label ‘41’—are implemented on the flame generating unit, which is the housing; and wherein the sensors detect an actual or a simulated extinguishant directed at or applied to the housing); a display panel configured to visually display a hazardous condition ([0046]: e.g. a display device, such as a LCD projector, etc., is utilized to simulate a hazardous condition via special effects); and a controller operatively coupled to the sensor (see FIG 3, label ‘40’; also [0039]: e.g. a control unit—see FIG 3 label ‘40’—is operatively coupled to the sensor. The control unit represents the controller).
Darois does not explicitly teach that the housing includes a prop portion configured to simulate or evoke an appearance of an object encountered in firefighting activity.
However, Joynt discloses a firefighting training system (col.2, lines 30-45), wherein the system implements a housing that includes a prop portion configured to simulate or evoke an appearance of an object encountered in firefighting activity (col.5, lines 50-65; col.6, lines 17-56). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Joynt; for example, by incorporating one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical motor/generator, etc., and wherein each of these mockup structures—i.e. prop—is interchangeably mountable on the housing; such as a grid arrangement that allows each prop to be interchangeably mounted on the flame generating unit (i.e. the housing), e.g. a wastebasket), so that the trainee would have a more realistic training experience that improves his/her skills more effectively (e.g. the ability to easily identify the proper extinguishing agent to be used based on the type of item, etc.).
Although Darois does not explicitly describe a component designated as a smoke machine, Darois already implements a flame manifold (FIG 2/FIG 3, label ‘8’) that is operatively coupled to the control unit (FIG 2 label ‘40’) and to the housing (see FIG 2 or FIG 3 label ‘20’). 
The flame manifold is expected to generate smoke—besides flame—when simulating Class A fire ([0033], [0043]) since Class A fire encompasses a fire that produces smoke besides flame; such as a fire that results from burning wood, etc. (see, “FIRE AND FIRE EXTINGUISHMENT”).  
It is further worth noting that Darois already suggests the use of different types of fuels, including multiple fuel sources, to simulate different types of fire; and wherein the attributes of fire may be controlled—in conjunction with the controller—using mechanical, electrical and electromechanical devices ([0031], [0033], [0043]).  
Thus, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Darois’s system; for example, by incorporating—based on the type of scenario being simulated—a fuel that generates smoke (e.g. a fuel that has some impurities, etc.), in order to allow the system to more accurately simulate objects that normally generate smoke when burning (e.g. wood, wastebasket, etc.), so that the trainee would be provided with one or more 
Darois does not explicitly specify that “the display panel is positioned adjacent to said housing and behind said prop portion such that a visual display of the hazardous condition on the display panel is positioned to appear to emanate from said housing”; however, Darois already teaches that the flame generating unit, in connection with the display device (such as the LCD projection, etc.), generates a simulated fire via special effects; and wherein the display device is located on at least one face of the control unit ([0046], [0047]). 
In addition, given the arrangement depicted in FIG 3, the trainee is positioned on the opposite side of the part of the housing where the control unit (label ‘40’) is mounted.
 Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Darois’ system;  for example, by arranging the display device (the LCD projector) to face the trainee while being positioned adjacent to the side of the housing where the control unit is mounted, etc., in order to help the trainee to easily view one or more special effects being generated via the display, so that the trainee would have a more realistic training experience that improves his/her skills more effectively (e.g. the housing already comprises the prop, per the teaching gleaned from Joynt; and wherein the display device, while facing the trainee, is already adjacent to the housing; and therefore such arrangement helps the trainee to observe the visual special effects that further enhances the simulation scenario, etc.).
Darois teaches the following claimed limitations: a method for using a training simulator comprising: accessing a training simulator including a manually carryable housing (FIG 2, labels ‘20’: e.g. a system for training firefighting, wherein the system comprises various components, including a flame generating unit, label ‘20’. Accordingly, the flame generating unit represents the housing), a sensor coupled to said housing (see FIG 1/FIG 3, label ‘41’: e.g. one or more sensors—label ‘41’—are implemented on the flame generating unit, which is the housing) and a controller operatively coupled to the sensor (see FIG 3, label ‘40’; also [0039]: e.g. a control unit—see FIG 3 label ‘40’—is operatively coupled to the sensor. The control unit represents the controller); and said sensor detecting at least one of a simulated or an actual extinguishant directed at or applied to the housing ([0039]; [0040]; [0061]: e.g. one or more of the sensors—label ‘41’—are already configured to detect the fire extinguishing agent that the trainee directs or applies to the housing). 
	Darois does not explicitly teach that the housing has a prop portion configured to simulate or evoke an appearance of an object encountered in firefighting activity.
However, Joynt discloses a firefighting training system (col.2, lines 30-45), wherein the system implements a housing that includes a prop portion configured to simulate or evoke an appearance of an object encountered in firefighting activity (col.5, lines 50-65; col.6, lines 17-56). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Darois in view of Joynt; for example, by incorporating one or more mockup structures that mimic household/industrial items; such as a wastebasket, an electrical 
i.e. the housing), in order to provide a more enhanced simulation scenario to the trainee regarding a household/industrial item being on fire (e.g. a wastebasket), so that the trainee would have a more realistic training experience that improves his/her skills more effectively (e.g. the ability to easily identify the proper extinguishing agent to be used based on the type of item, etc.).
Although Darois does not explicitly describe a component designated as a smoke machine, which emits smoke to simulate/evoke an appearance of a hazardous condition, Darois already implements a flame manifold (FIG 2/FIG 3, label ‘8’) that is operatively coupled to the control unit (FIG 2 label ‘40’) and to the housing (see FIG 2 or FIG 3 label ‘20’). 
The flame manifold is expected to generate smoke—besides flame—when simulating Class A fire ([0033], [0043]) since Class A fire encompasses a fire that produces smoke besides flame; such as a fire that results from burning wood, etc. (see, “FIRE AND FIRE EXTINGUISHMENT”).  
It is further worth noting that Darois already suggests the use of different types of fuels, including multiple fuel sources, to simulate different types of fire; and wherein the attributes of fire may be controlled—in conjunction with the controller—using mechanical, electrical and electromechanical devices ([0031], [0033], [0043]).
  
Darois’s system; for example, by incorporating—based on the type of scenario being simulated—a fuel that generates smoke (e.g. a fuel that has some impurities, etc.), in order to allow the system to more accurately simulate objects that normally generate smoke when burning (e.g. wood, clothes, wastebasket, etc.), so that the trainee would be provided with one or more additional training scenarios that further advance his/her skills in handling different types of fires.  
Regarding claim 22, Darois in views of Joynt teaches the claimed limitation as discussed above per claim 18.
The limitation, “wherein the display panel is generally flat and planar and is oriented in a vertical plane, wherein the display panel is positioned behind said prop portion such that said prop portion is positioned between said display panel and a user such that said visual display of the hazardous condition on the display appears to emanate from said housing, and wherein said display panel is operatively coupled to said controller”, is already addressed according to the modification applied to claim 18. 
Particularly,  the display device—such as the LCD projector—is positioned adjacent to the housing that comprises the prop; and wherein the  LCD projector is facing the trainee; and thereby the LCD projector generates visual special effects, which indicates that the display is operatively coupled to the controller; and thereby the display further enhances the simulation scenario (Also see the discussion presented with respect to claim 18 since it also applies to claim 22).  

Darois in views of Joynt teaches the claimed limitation as discussed above per claim 1.
Darois further teaches, wherein the sensor is configured to detect a simulated extinguishant directed at or applied to the housing ([0039]; [0040]; [0061]: e.g. as the trainee directs the extinguisher hose at the housing, the sensors—label ‘41’—detect the electromagnetic signal or radiation transmitted from the transmitter—label ‘42’—of the extinguisher hose. In this regard, the above electromagnetic signal or radiation corresponds to the simulated extinguishant);
Regarding claim 29, wherein the simulated extinguishant is electromagnetic radiation or a pressure wave ([0039]; [0040]; [0061]: e.g. as already pointed out above per claim 28, the simulated extinguishant is at least the electromagnetic radiation).
●	Claim 7 is rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in views of Joynt 5,447,437 and further in views of Greene 3,285,159.  
Regarding claim 7, Darois in views of Joynt teaches the claimed limitations as discussed above.
Darois in views of Joynt does not explicitly describe that the sensor is positioned on or in the interior compartment prop portion.
However, Greene discloses a common household item, such as a cooking pot, which is typically exposed to heat or fire during cooking; and wherein the cooking pot comprises at least one sensor positioned at its bottom (col.2, lines 31-38; and also see FIG 1, labels 2 and 44).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify the invention of Darois in view of Joynt and further in view of Greene; for example, by e.g. a proper way to handle such items during a fire emergency, etc.).  
●	Claim 27 is rejected under 35 U.S.C.103(a) as being unpatentable over Darois 2007/0172801 in views of Joynt 5,447,437 and further in views of Theatrical Smoke (EQUIPMENT-BASED GUIDELINES FOR THE USE OF THEATRICAL SMOKE AND HAZE).
Regarding claim 27, Darois in view of Joynt teaches the claimed limitations as discussed above. Darois in view of Joynt does not teach that the smoke machine is an ROSCO ALPHA 900 smoke generator.
However, the above limitation is directed to an old and well-known smoke machine, which is commonly used to generate smoke during a simulation or theatrical activities (see Theatrical Smoke: TABLE 3 on page 16).   
Darois further suggests an option for simulating without burning fuel, wherein one or more fire attributes may be controlled—in conjunction or independent of the system’s fuel controller—using mechanical, electrical and electromechanically devices ([0033]; [0043]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify the invention of Darois in view of Joynt and further in view of Theatrical Smoke; for Theatrical Smoke, so that the modified system provides the trainee/instructor with an option to select a specific attribute of fire to be generated—such as: (i) an option to generate just smoke; (ii) an option to generate a combination of flame and smoke, etc., and wherein the system emits just smoke based on the attribute that the trainee/instructor has specified, etc., in order to make the system more adaptive, so that the trainee would have a better chance to practice a scenario(s) specific to his/her training needs, etc.   
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-10, 12, 14, 16-19, 22 and 27-29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of US 9,728,100.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features are directed to obvious modification of the claims in the corresponding patent. 
For example, claim 1 of the current application recites features that are similar to the features of claim 1 of US 9,728,100 except for positively reciting, for example: the structure of the housing, the placement of the smoke machine, and the functions of the controller.   
However, given the portable nature of the claimed system, including its implementation as a training simulator, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1; for example, by incorporating an internal space to the housing, so that the smoke machine would be placed in the housing in order to enhance the portability of the system; and wherein the 
Although an exemplary analysis is presented with respect to claim 1, similar type of analysis applies to the rest of the claims. 
It is further obvious to modify the claims of the patent—i.e. US 9,728,100—to achieve a specific structural and/or functional limitation(s) that the current claims positively recite. For instance, claim 27 currently recites a specific smoke machine, namely ROSCO ALPHA 900 smoke generator; and wherein, claim 1 of the patent does not positively recite the above specific smoke generator. 
However, claim 1 of the patent already implements a smoke generator as part of the claimed simulator. Accordingly, since the ROSCO ALPHA 900 smoke generator is an old and well-known commercially available smoke generator (e.g. see the publication, “EQUIPMENT-BASED GUIDELINES FOR THE USE OF THEATRICAL SMOKE AND HAZE”), it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify claim 1 of the patent; for example, by incorporating such old and well-known smoke generator, in order to improve the durability and/or accessibility of the claimed simulator.   
Response to Arguments
9.	Applicant’s arguments have been fully considered (the arguments filed on 12/02/2020). However, new ground of rejection is presented in this current office-action. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection.    
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715